 

TherapeuticsMD, Inc. 10-Q [txmd-10q_063020.htm]

Exhibit 10.5 

 



Execution Version

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement is entered into and dated as of August 5, 2020 (this
“Agreement”), by and among TherapeuticsMD, Inc., a Nevada corporation with
offices located at 951 Yamato Road, Suite 220, Boca Raton, FL 33431 (the
“Company”), and the Subscribers identified on the Schedule of Subscribers
attached hereto (each, a “Subscriber” and, together, the “Subscribers”).
Capitalized terms not defined below shall have the meaning as set forth in
Section 1.1.

 

RECITALS

 

A.       The Company and each Subscriber is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “Commission”) under the 1933 Act.

 

B.       The Company is a borrower under that certain Financing Agreement, dated
as of April 24, 2019, by and among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders from time to time party
thereto, and Sixth Street Specialty Lending, Inc. (f/k/a TPG Specialty Lending,
Inc.), as administrative agent for the lenders thereunder (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Financing Agreement”).

 

C.       To induce the Subscribers (or Affiliates thereof) to further amend the
Financing Agreement, the Company wishes to issue, upon the terms and conditions
stated in this Agreement, a warrant to acquire up to that aggregate number of
shares of Common Stock set forth opposite such Subscriber’s name in column (3)
on the Schedule of Subscribers, in the form attached hereto as Exhibit A (the
“Warrants”) (as exercised, collectively, the “Warrant Shares”), subject to
adjustment for any stock split, stock dividend, stock combination,
reclassification or similar transaction.

 

E.       The Warrants and the Warrant Shares are collectively referred to herein
as the “Securities.”

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Subscriber,
severally and not jointly, agree as follows:

 



 

 

 

ARTICLE I.
DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 405 of the 1933
Act.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York, New York are authorized or required by
law to remain closed; provided, however, for clarification, commercial banks
shall not be deemed to be authorized or required by law to remain closed due to
“stay at home”, “shelter-in-place”, “non-essential employee” or any other
similar orders or restrictions or the closure of any physical branch locations
at the direction of any governmental authority so long as the electronic funds
transfer systems (including for wire transfers) of commercial banks in the City
of New York, New York generally are open for use by customers on such day.

 

“Common Stock” means (a) the Company’s shares of common stock, par value $0.001
per share, and (b) any share capital into which such common stock shall have
been changed or any share capital resulting from a reclassification,
reorganization or recapitalization of such common stock.

 

“Designee” means Sixth Street Specialty Lending, Inc.

 

“Eligible Market” means the Principal Market, the NYSE American, The Nasdaq
Global Select Market, The Nasdaq Global Market, The Nasdaq Capital Market or The
New York Stock Exchange, Inc.

 

“Governmental Authority” shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization (including
the Principal Market or other applicable Eligible Market).

 

“Lien” means any mortgage, deed of trust, lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



-2- 

 

 

“Principal Market” means The Nasdaq Stock Market LLC.

 

“Proceeding” means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company’s knowledge, threatened in
writing.

 

“Required Holders” means the holders of Warrants representing at least a
majority of the number of shares of Common Stock issuable upon exercise of the
Warrants then outstanding and shall include the Designee so long as the Designee
or any of its Affiliates holds any Warrants.

 

“SEC Reports” shall mean all reports, schedules, forms, applications and other
documents, together with any amendments required to be made with respect
thereto, required to be filed by the Company under the 1933 Act and the 1934
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two (2) years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such materials).

 

“Subsidiary” has the meaning as set forth in the Financing Agreement.

 

“Trading Day” means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded.

 

“Transaction Documents” means this Agreement, the Warrants and any other
documents, certificates, letters of instruction, or agreements executed or
delivered in connection with the transactions contemplated hereby, but shall not
include the Loan Documents (as defined in the Financing Agreement).

 

ARTICLE II.
PURCHASE AND SALE

 

2.1         Purchase and Sale of the Securities. Subject to the terms and
conditions of this Agreement, each Subscriber agrees, severally and not jointly,
to purchase from the Company, and the Company agrees to sell and issue to each
Subscriber, at the Closing, such Warrants to acquire up to that aggregate number
of Warrant Shares as is set forth opposite such Subscriber’s name in column (3)
on the Schedule of Subscribers.

 

2.2         Closing. The issuance of the Warrants pursuant to the terms of this
Agreement (the “Closing”) shall take place remotely by electronic transfer of
Closing documentation at 10:00 a.m. (New York City time) on the date hereof (the
“Closing Date”).

 

2.3         Form of Payment. On the Closing Date, the Company shall deliver to
each Subscriber a Warrant pursuant to which such Subscriber shall have the right
to acquire up to such aggregate number of Warrant Shares as is set forth
opposite such Subscriber’s name in column (3) of the Schedule of Subscribers,
duly executed on behalf of the Company and registered in the name of such
Subscriber or its designee.

 



-3- 

 

 

2.4         Tax Matters. The parties agree that for U.S. federal income tax
purposes (a) pursuant to Treasury Regulation 1.761-3 the Warrant shall not be
treated as stock of the Company unless and until exercised in accordance with
the terms hereof, (b) the issuance of the Warrant shall be treated as a payment
in respect of the Initial Term Loan (as defined in the Financing Agreement) (and
not as a fee or as a payment of interest) and (c) (1) the Initial Term Loan and
the Warrant constitute an “investment unit” and (2) the issue price of the
Initial Term Loan is $192,500,000 and the issue price of the Warrant is
$7,500,000 (clauses (a) through (b), the “Tax Treatment”). Neither the Company
nor the Subscribers shall take any position inconsistent with the Tax Treatment
on any tax return except required otherwise by a change in law or pursuant to a
final determination by an applicable tax authority.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for representations and warranties that speak as of a specific date, which shall
be made as of such date) to each of the Subscribers, except as set forth in the
Schedules delivered herewith:

 

(a)              Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
respective obligations hereunder and thereunder. Other than the Required
Approvals (as defined in Section 3.1(c)), the execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereunder and thereunder
have been duly authorized by all necessary action on the part of the Company and
no further consent or action is required by the Company, or its board of
directors or stockholders. Each Transaction Document has been (or upon delivery
will have been) duly executed by the Company, and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company, enforceable against the Company, in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.

 

(b)              No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and the Warrant Shares and the reservation for issuance
of the Warrant Shares) do not and will not (i) conflict with or violate any
provision of the Company’s or any of its Subsidiaries’ certificate or articles
of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any of its
Subsidiaries, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or a Company Subsidiary’s debt or otherwise) or other understanding to which the
Company any of its Subsidiaries is a party or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected, or (iii) result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which the Company or a
Company Subsidiary is subject (including, without limitation, foreign, federal
and state securities laws and regulations and the rules and regulations of the
Principal Market), or by which any property or asset of the Company or a Company
Subsidiary is bound or affected; except in the case of clause (ii) or (iii)
above, as would not, reasonably be expected to, (i) have or result in a material
adverse effect on the legality, validity, binding effect or enforceability of
any Transaction Document, (ii) have or result in a material adverse effect on
the business operations, properties, assets, condition (financial or otherwise)
or liabilities of the Company and its Subsidiaries, taken as a whole, or
(iii) have or result in a material adverse effect on the Company’s authority or
ability to perform fully on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”).

 



-4- 

 

 

(c)              Filings, Consents and Approvals. Neither the Company nor any
Company Subsidiary is required to obtain any consent, waiver, authorization,
permit or order of, give any notice to, or make any filing or registration with,
any Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the filing by the Company of a Notice of Sale of Securities on Form D with
the Commission under Regulation D and state and applicable Blue Sky filings,
(ii) the filing of any requisite notices and/or applications(s) to the Principal
Market for the issuance and sale of the Warrants and the issuance of the Warrant
Shares upon exercise of the Warrants and the listing of the Warrant Shares for
trading thereon, and (iii) the filing of a Current Report on Form 8-K, or the
disclosure required thereby in another filing, with the Commission
(collectively, but excluding the foregoing clauses (i) through (iii), the
“Required Approvals”). All Required Approvals have been obtained or effected on
or prior to the Closing Date, and neither the Company nor any Company Subsidiary
are aware of any facts or circumstances which might prevent the Company or any
Company Subsidiary from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not in violation of any material requirements of the Principal Market and has no
knowledge of any facts or circumstances which would reasonably be expected to
result in the delisting or suspension of the Common Stock in the foreseeable
future.

 

(d)              Issuance of the Securities. The issuance of the Warrants is
duly authorized and, upon issuance in accordance with the terms of the
Transaction Documents, the Warrants will be validly issued free from all
preemptive or similar rights, taxes, Liens (other than Liens under the 1933 Act
and applicable Blue Sky laws) and charges with respect to the issue thereof. As
of the Closing, the Company shall have reserved from its duly authorized capital
stock not less than 100% of the maximum number of Warrant Shares issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth therein). Upon exercise in accordance with
the Warrants, the Warrant Shares when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, Liens
and charges with respect to the issue thereof, with the holders being entitled
to all rights accorded to a holder of Common Stock (as set forth in the
applicable charter documents). Subject to the accuracy of the representations
and warranties of the Subscribers in this Agreement, the offer and issuance by
the Company of the Securities is exempt from registration under the 1933 Act.

 



-5- 

 

 

(e)              Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock of the Company has been set
forth in the SEC Reports and has changed since the date set forth in the most
recent applicable SEC Report only to reflect exercises of stock options and
other convertible securities that have not been required to be reported by the
Company under the 1934 Act. Without limiting the foregoing, as of the date
hereof, immediately prior to the issuance of the Warrants, the authorized
capital stock of the Company consists of (i) 600,000,000 shares of Common Stock,
of which 272,294,380 shares are issued and outstanding, 24,590,141 shares are
reserved for issuance pursuant to issued and outstanding options, 12,658,298
shares are reserved for issuance pursuant to securities (other than the
aforementioned options) exercisable or exchangeable for, or convertible into,
shares of Common Stock, 3,286,444 shares are reserved for issuance under the
Company’s 2019 Stock Incentive Plan, and 5,400,000 shares are reserved for
issuance under the Company’s 2020 Employee Stock Purchase Plan; and
(ii) 10,000,000 shares of preferred stock, par value $0.001 per share, none of
which are outstanding. Other than as stated in the immediately preceding
sentence, the Company does not have any outstanding securities that are
exercisable or exchangeable for, or convertible into, shares of Common Stock.
All of such outstanding shares are duly authorized and have been, or upon
issuance will be, validly issued and are fully paid and nonassessable. No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. There are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities. The Company does not have any stock appreciation rights or
“phantom stock” or similar plans or agreements currently outstanding except as
disclosed above.

 

(f)               Certain Fees. No brokerage or finder’s fees or commissions are
or will be payable by the Subscribers to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement as a result of
an agreement entered into by the Company.

 

(g)              Private Placement; No Integrated Offering; No General
Solicitation; No Disqualification Events. Assuming in part the accuracy of each
Subscriber’s representations and warranties set forth in Section 3.2(c)-(g),
(i) no registration under the 1933 Act is required for the offer and sale of the
Securities by the Company to the Subscribers under the Transaction Documents,
and (ii) the issuance and sale of the Securities hereunder does not contravene
the rules and regulations of the Principal Market. Assuming in part the accuracy
of the Subscribers’ representations and warranties set forth in Section 3.2,
neither the Company, the Company Subsidiaries, any of their respective
Affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any Company security or solicited any offers to buy
any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. Neither the Company, the Company Subsidiaries nor their Affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. With respect to Securities
to be offered and sold hereunder in reliance on Rule 506(b) under the 1933 Act
(“Regulation D Securities”), none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale, nor
any other Person covered by Rule 506(d) (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is or has been subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933
Act (a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has determined that no Issuer Covered
Person is subject to a Disqualification Event. The Company has complied, to the
extent applicable, with its disclosure obligations under Rule 506(e), and has
furnished to the Subscribers a copy of any disclosures provided thereunder. No
Person has been or will be paid (directly or indirectly) remuneration for
solicitation of Subscribers or potential purchasers in connection with the sale
of any Regulation D Securities.

 



-6- 

 

 

(h)              Application of Takeover Protections. The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement,
or similar arrangement or plan) or other similar anti-takeover provision under
the Company’s articles of incorporation and bylaws, each as amended, that is or
could become applicable to the Subscribers as a result of the Subscribers and
the Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Subscribers’ ownership of the Securities. The
Company and its Board of Directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
now in effect relating to accumulations of beneficial ownership of shares of
Common Stock or a change in control of the Company or any Company Subsidiary.

 

(i)                Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Subscriber hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 

(j)                Investment Company Status. Neither the Company nor any
Company Subsidiary is, and upon consummation of the sale of the Securities, will
not be, an “investment company,” a company controlled by an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 

(k)              U.S. Real Property Holding Corporation. The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Subscriber’s request.

 



-7- 

 

 

(l)                Loan Documents. The Company hereby acknowledges and agrees
that each of the Transaction Documents constitutes a “Loan Document” under the
Financing Agreement, including for purposes of determining an Event of Default
under the Financing Agreement.

 

3.2          Representations and Warranties of the Subscribers. Each Subscriber
hereby, as to itself only and for no other Subscriber, represents and warrants
as of the date hereof and as of the Closing Date (except for representations and
warranties that speak as of a specific date, which shall be made as of such
date) to the Company as follows:

 

(a)              Organization; Authority. Such Subscriber is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Subscriber of the Transaction
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Subscriber. Each of the Transaction Documents to
which such Subscriber is a party has been duly executed by such Subscriber and,
when delivered by such Subscriber in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Subscriber,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(b)              No Conflicts. The execution, delivery and performance of the
Transaction Documents by such Subscriber and the consummation by such Subscriber
of the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of such Subscriber’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Subscriber is a party or by
which any property or asset of such Subscriber is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
such Subscriber is subject (including, without limitation, foreign, federal and
state securities laws and regulations); except in the case of clause (ii) or
(iii) above, as would not, reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of the Subscriber to
perform its obligations thereunder.

 

(c)              Investment Intent. Such Subscriber is acquiring the Securities
as principal for its own account for investment purposes and not with a view to
distributing or reselling such Securities or any part thereof in violation of
applicable securities laws, without prejudice, however, to such Subscriber’s
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Subscriber to hold the Securities for any period of time. Notwithstanding the
foregoing, such Subscriber understands that the Securities have not been
registered under the 1933 Act, and therefore the Securities may not be sold,
assigned or transferred unless pursuant to (i) an effective registration
statement under the 1933 Act with respect thereto or (ii) an available exemption
from the registration requirements of the 1933 Act. Such Subscriber has been
advised or is aware of the provisions of Rule 144 promulgated under the 1933 Act
(or a successor rule thereto) (collectively, “Rule 144”) as in effect from time
to time, which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions.

 



-8- 

 

 

(d)              Subscriber Status. At the time such Subscriber was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants it will be, an “accredited investor” as defined in Rule
501(a) under the 1933 Act.

 

(e)              Experience of such Subscriber. Such Subscriber, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(f)               General Solicitation. Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to such Subscriber’s knowledge, any other general solicitation or general
advertisement.

 

(g)              Access to Data. Such Subscriber has received and reviewed
information about the Company and has had an opportunity to discuss the
Company’s business, management and financial affairs with its management and to
review the Company’s facilities. Such Subscriber acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. In deciding to enter into this Agreement and the transactions
contemplated hereby, such Subscriber has not relied upon any representations and
warranties other than the express representations and warranties contained in
the Loan Documents. The foregoing, however, does not limit or modify the
representations and warranties made by the Company in this Agreement or any
other provision in this Agreement or the right of the Subscribers to rely
thereon. Such Subscriber has sought such accounting, legal and tax advice as it
has considered necessary to make an informed decision with respect to its
acquisition of the Securities.

 

(h)              Transfer or Resale. Such Subscriber understands that: (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) such Subscriber
shall have delivered to the Company (if requested by the Company) an opinion of
counsel to such Subscriber, reasonably satisfactory to the Company as to such
counsel and to the form of opinion, to the effect that such Securities may be
sold, assigned or transferred without registration under the applicable
requirements of the 1933 Act; provided, however, that Schulte Roth & Zabel LLP
shall be deemed reasonably satisfactory to the Company; provided, further, that
no such opinion shall be required to sell, assign or otherwise transfer all or
any portion of such Securities to an Affiliate of the holder of the Securities,
or (C) such Subscriber provides the Company with assurance reasonably
satisfactory to the Company that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or to an accredited investor in a private
transaction exempt from the registration requirements of the 1933 Act; (ii) any
sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144; and (iii) neither the Company nor any
other Person is under any obligation to register the Securities under the 1933
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

 



-9- 

 

 

(i)                Reliance on Exemptions. Such Subscriber understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Subscriber’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire the Securities.

 

(j)                No Governmental Review. Such Subscriber understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(k)              Legends. Such Subscriber understands that the certificates or
other instruments representing the Warrants and the stock certificates
representing the Warrant Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A FORM REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

-10- 

 



 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company (“DTC”), if (i) such Securities are
registered for resale under the 1933 Act and the holder has delivered to the
Company a representation that such Securities have been sold pursuant to such
registration statement, or (ii) in connection with a sale, assignment or other
transfer, such holder provides the Company with an opinion of counsel,
reasonably satisfactory to the Company as to such counsel and to the form of
opinion, to the effect that such sale, assignment or transfer of the Securities
may be made (or was made, as applicable under Rule 144) without registration
under the applicable requirements of the 1933 Act; provided, however, that
Schulte Roth & Zabel LLP shall be deemed reasonably satisfactory to the Company;
provided, further, that no such opinion shall be required to sell, assign or
otherwise transfer all or any portion of such Securities to an Affiliate of the
holder of the Securities. The Company shall be responsible for the fees of its
transfer agent and all DTC fees associated with such issuance.

 

The Company acknowledges and agrees that no Subscriber makes or has made any
representations or warranties with respect to the transactions contemplated
hereby or by any other Transaction Document other than those specifically set
forth in Section 3.2.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1          Register; Pledge.

 

(a)              The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for each series of the Warrants in which
the Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each permitted
transferee) the number of Warrant Shares issuable upon exercise of the Warrants
held by such Person. The Company shall keep the register open and available at
all times during business hours upon reasonable notice for inspection of any
Subscriber or its legal representatives.

 

(b)              The Company acknowledges and agrees that a Subscriber may from
time to time pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement secured by the
Securities and, if required under the terms of such agreement, such Subscriber
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Subscriber’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.

 



-11- 

 

 

4.2          Integration. The Company shall not, and shall use its reasonable
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the 1933 Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the 1933 Act of the sale of the Securities to the Subscribers or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of the Principal Market.

 

4.3          Reservation and Listing of Securities. So long as any Subscriber
owns any Warrants, the Company shall take all action necessary to at all times
after the date hereof have authorized, and reserved for the purpose of issuance,
no less than 100% of the number of shares of Common Stock issuable upon exercise
of the Warrants then outstanding (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).

 

4.4          Form D and Blue Sky. The Company shall file a Form D with respect
to the Securities as required under Regulation D. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for, or to, qualify the
Securities for sale to the Subscribers at the Closing pursuant to this Agreement
under applicable securities or “Blue Sky” laws of the states of the United
States (or to obtain an exemption from such qualification), and shall provide
evidence of any such action so taken to the Subscribers on or prior to the
Closing Date. Without limiting any other obligation of the Company under this
Agreement, the Company shall timely make all filings and reports relating to the
offer and sale of the Securities required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable “Blue Sky” laws), and the Company shall comply with all applicable
federal, state and local laws, statutes, rules, regulations and the like
relating to the offering and sale of the Securities to the Subscribers.

 

4.5          Indemnification. In consideration of each Subscriber’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Subscriber and each other holder of the Warrants and all of their
shareholders, partners, members, officers, directors, employees and investors
and any of the foregoing Persons’ agents or other representatives (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents, or (c) any cause of action, suit
or claim brought or made against such Indemnitee by a third party (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents, or (ii) the status of such Subscriber as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. For the avoidance of doubt, clauses (a) and (b) of the
preceding sentence are intended to apply, and shall apply, to direct claims
asserted by any Subscriber against the Company as well as any third party claims
asserted by an Indemnitee (other than a Subscriber) against the Company. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN ANY TRANSACTION
DOCUMENT, THE COMPANY SHALL HAVE NO OBLIGATION TO ANY INDEMNITEE HEREUNDER WITH
RESPECT TO (I) ANY INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED
LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL ORDER SUBJECT TO NO FURTHER
APPEAL, OF THAT INDEMNITEE OR ANY OF ITS AFFILIATES OR (II) ANY SPECIAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES RELATING TO ANY TRANSACTION DOCUMENT OR
ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER
BEFORE OR AFTER THE CLOSING DATE).

 



-12- 

 

 

ARTICLE V.
CLOSING DELIVERABLES

 

5.1          Closing Deliverables of the Company. At the Closing, the Company
shall deliver to the Investors the following:

 

(a)            Representations and Warranties; Certificates. The representations
and warranties of the Company shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
which shall be true and correct as of such specified date) and the Company shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. Such Subscriber shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by such
Subscriber, in the form attached hereto as Exhibit B. In addition, such
Subscriber shall have received a certificate, executed by the Secretary or other
applicable officer of the Company, dated as of the Closing Date, as to the
resolutions consistent with Section 3.1(a) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Subscriber and the incumbency
and specimen signature of each officer of the Company who may sign this
Agreement and the other Transaction Documents, in the form attached hereto as
Exhibit C.

 

(b)            Transaction Documents. The Company shall have duly executed and
delivered to such Subscriber (i) each of the Transaction Documents to which it
is a party and (ii) Warrants for such aggregate number of shares of Common Stock
as is set forth across from such Subscriber’s name in column (3) of the Schedule
of Subscribers.

 

(c)            Legal Opinion. Such Subscriber shall have received the opinion of
DLA Piper LLP (US), the Company’s outside counsel, dated as of the Closing Date,
in the form and substance reasonably acceptable to the Subscribers.

 



-13- 

 

 

ARTICLE VI.
MISCELLANEOUS

 

6.1          Fees and Expenses. The Company shall reimburse the Designee or its
designee(s) (in addition to any other expense amounts paid to any Subscriber
prior to the date of this Agreement) for all reasonable and documented actual
costs and expenses incurred in connection with the transactions contemplated by
the Transaction Documents (including all reasonable and documented legal fees
and disbursements in connection therewith and documentation and implementation
of the transactions contemplated by the Transaction Documents) on or prior to
the Closing, which amount shall be paid by the Company at the Closing. The
Company shall pay, and hold each Subscriber harmless against, any liability,
loss or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any claim relating to any
placement agent’s fees, financial advisory fees, or broker’s commissions (other
than for any Persons engaged by any Subscriber) relating to or arising out of
the transactions contemplated hereby as a result of an agreement entered into by
the Company. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Subscribers.

 

6.2          Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Subscribers, the Company, their affiliates and Persons acting on
their behalf with respect to the matters discussed herein, and this Agreement,
the other Transaction Documents and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Required Holders, and any amendment to this Agreement made
in conformity with the provisions of this Section 6.2 shall be binding on all
Subscribers and holders of Warrants. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of Warrants then outstanding. The Company has not,
directly or indirectly, made any agreements with any Subscribers relating to the
terms or conditions of the transactions contemplated by the Transaction
Documents except as set forth in the Transaction Documents. Without limiting the
foregoing, the Company confirms that, except as set forth in this Agreement and
the Financing Agreement, no Subscriber has made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all of the parties to the Transaction Documents or holders of the
Warrants, as the case may be.

 



-14- 

 

 

6.3          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon delivery, when
delivered personally; (b) upon confirmation of delivery, when sent by electronic
mail; or (c) upon delivery or refusal of delivery when sent via a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses, facsimile numbers and email addresses
for such communications shall be:

 

If to the Company:

TherapeuticsMD, Inc. 

951 Yamato Road, Suite 220 

Boca Raton, FL 33431 

Attention: General Counsel 

 

  With a copy (for information purposes only) to:

DLA Piper LLP (US) 

200 South Biscayne Boulevard 

Suite 2500 

Miami, FL 33131 

Attention: Joshua M. Samek, Esq.

 

  If to a Subscriber: To its address set forth on the Schedule of Subscribers,
with copies to such Subscriber’s representatives as set forth on the Schedule of
Subscribers.     With a copy (for information purposes only) to:

Schulte Roth & Zabel LLP 

919 Third Avenue 

New York, NY 10022 

Attention: F. Xavier Kowalski 

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Business Days’ prior notice to the other party
in accordance with this Section 6.3. Written confirmation of receipt (i) given
by the recipient of such notice, consent, waiver or other communication, or (ii)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service or receipt from a nationally recognized overnight delivery
service in accordance with clause (a) or (c) above, respectively.

 

6.4               Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. No specific representation or warranty
shall limit the generality or applicability of a more general representation or
warranty. The parties agree that each of them and/or their respective counsel
has reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments hereto.

 

6.5               Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Subscribers, except in
connection with a Fundamental Transaction (as defined in the Warrant). Any
Subscriber may assign its rights under this Agreement to any Person to whom such
Subscriber assigns or transfers any Warrants, provided such transferee (i)
agrees in writing in favor of the Company to be bound, with respect to the
transferred Warrants, by the provisions hereof and of the applicable Transaction
Documents that apply to the “Subscribers” and (ii) is not a Disqualified
Institution (as defined in the Financing Agreement). Notwithstanding anything to
the contrary herein, Securities may be pledged to any Person in connection with
a bona fide margin account or other loan or financing arrangement secured by
such Securities.

 



-15- 

 

 

6.6               No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee is an intended third party
beneficiary of Section 4.5 and may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

 

6.7               Governing Law; Venue; Waiver of Jury Trial. This Agreement and
the Warrants shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Agreement and the Warrants shall be governed by the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York (except for matters governed by corporate law
in the State of Nevada). The Company, each Subscriber and each holder of a
Warrant, by acceptance thereof, agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Warrant (whether brought against any such party or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan. The Company, each Subscriber and each
holder of a Warrant, by acceptance thereof, hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, Borough of Manhattan for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement or a
Warrant) and hereby irrevocably waives and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. THE COMPANY, EACH SUBSCRIBER AND EACH HOLDER OF A WARRANT, BY
ACCEPTANCE THEREOF, HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, A WARRANT OR
ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

6.8               Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery and/or
exercise of the Warrants, as applicable.

 

6.9               Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) filed of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such signature page were an original thereof.

 



-16- 

 

 

6.10            Severability. If any provision of a Transaction Document is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid, or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of the Transaction Document so long as the Transaction
Document as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof or thereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid, or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

6.11            Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Subscriber exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Subscriber may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

6.12            Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Company,
each Subscriber and each holder of a Warrant, by acceptance thereof, will be
entitled to specific performance under the Transaction Documents. Any Person
having any rights under any provision of any Transaction Document shall be
entitled to enforce such rights specifically (without posting a bond or other
security), to recover damages by reason of any breach of any provision of the
Transaction Document and to exercise all other rights granted by law.
Furthermore, the Company, each Subscriber and each holder of a Warrant, by
acceptance thereof, recognize that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the other
parties. Each of such parties therefore agrees that the other parties shall be
entitled to seek specific performance and/or temporary, preliminary and
permanent injunctive or other equitable relief from any court of competent
jurisdiction in any such case without the necessity of showing economic loss and
without any bond or other security being required.

 

6.13            Payment Set Aside. To the extent that the Company makes a
payment or payments to any Subscriber hereunder or pursuant to any of the other
Transaction Documents or any Subscriber enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
or any Company Subsidiary by a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.

 



-17- 

 

 

6.14            Further Assurances. The Company, each Subscriber and each holder
of a Warrant, by acceptance thereof, shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.15            Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

-18- 

 

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  COMPANY:         THERAPEUTICSMD, INC.         By: /s/ Robert G. Finizio    
Name: Robert G. Finizio     Title: Chief Executive Officer





 



[Signature Page to Subscription Agreement]

 

 

 

 

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  SUBSCRIBER:         Sixth Street Specialty Lending, Inc.         By: /s/
Joshua Easterly     Name: Joshua Easterly     Title: Chief Executive Officer



 

[Signature Page to Subscription Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  SUBSCRIBER:         Redwood IV Finance 1, LLC         By: /s/ Joshua Peck    
Name: Joshua Peck     Title: Vice President



 

[Signature Page to Subscription Agreement]

 

 

 

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 



  SUBSCRIBER:         TAO Finance 1, LLC         By: /s/ Joshua Peck     Name:
Joshua Peck     Title: Vice President

  

[Signature Page to Subscription Agreement]

 

 

 

 

SCHEDULE OF SUBSCRIBERS

 

(1) (2) (3) (4)         Subscriber Address and Facsimile Number

Number of

Warrant Shares

Legal Representative’s
Address and Facsimile Number         Sixth Street Specialty Lending, Inc.

2100 McKinney Ave, Suite 1500 

Dallas Texas 75201 

Attn: Joshua Peck; Sixth Street Legal 

712,817 Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention: F. Xavier Kowalski         Redwood IV Finance 1, LLC

2100 McKinney Ave, Suite 1500 

Dallas Texas 75201 

Attn: Joshua Peck; Sixth Street Legal 

 

 

1,188,029 Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention: F. Xavier Kowalski TAO Finance 1, LLC

2100 McKinney Ave, Suite 1500 

Dallas Texas 75201 

Attn: Joshua Peck; Sixth Street Legal

2,851,270 Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Attention: F. Xavier Kowalski

  

 

 

 

EXHIBIT A

 

Warrants

 

(See attached)

 

 

 

 

 

EXHIBIT B

 

Officer’s Certificate

 

(See attached)

 

 

 

 

EXHIBIT C 

 

Secretary’s Certificate

 

(See attached)

 



 

 